DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to Certain Methods of Organizing Human Activity, specifically managing interactions between people. The claim(s) recites the limitations of “ acquire the information of the physical game item presented for a corresponding one of the players,” and “display the information of the physical game item acquired by the plurality of playing terminals associated with the participating players, regardless of progress of the game.” As claimed this is broadly a game system which instructs a person to gather information about physical game items and then to display all of the acquired information to a person who wishes to watch the game. This is simply instructions to provide for spectating a game which including information from physical game pieces. Instructions to display information “regardless of the progress of the game” in claim 10 is merely an abstract instruction to always display the gathered information.  This judicial exception is not integrated into a practical application because the additional elements such as a watching terminal, playing terminals, display and display control, communication unit, and communicable connection, are simply recitation of generic computer components  which serve as instructions to implement the abstract using the computer as a tool, See MPEP 2106.05(f). These additional elements are claimed generically and at a high level such that they neither represent applying the judicial exception with a particular machine, nor do they represent an improvement to the functioning of a computer or any other technology. They simply represent display, and communication functionality of a generic computer used as a tool.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as a watching terminal, playing terminals, display and display control, communication unit, and communicable connection, are recitation of routine, well-known and conventional computer functionality. The courts have held that “Receiving and transmitting data over a network” (See buySAFE, Inc. v. Google, Inc.) and “Performing repetitive calculations” (See Bancorp Services v. Sun Life) is routine and conventional computer activity when claimed generically at a high level. When considered as a whole, the claims fail to add significant more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simpkinson et al., US 2020/0078680, in view of Dokei et al., US 2011/0263333 and leagueoflegends.fandom.com webpage “Spectator Mode” (hereinafter LoL).

In Reference to Claims 1, 10, and 11
	Simpkinson et al. teaches a game watching system, watching terminal, and a connection device configured to enable communication of information between playing terminals for enabling watching of a game progressing through presentation of physical game items between players (Fig. 1 and Par. 43 and 47 which teach a game system for a game between players which utilizes physical objects. Par. 28 which teaches where the games can be watched by third parties), the game watching system comprising a playing terminal associated with a player comprising: an acquisition unit to acquire information of a physical game item of the player (Fig. 1 Par. 17 and Par. 43 which teaches an AR device with capturing capability and Par. 47 which teaches determination of game state by tracking and identification of physical game objects), a first display controller to control displaying of information on a first display (Par. 17-19 which teaches where the AR device displays a computed game state to the player. See also Fig. 7 and Par. 120-127 which teach displaying particular game information to particular players), and a first information communication unit (Fig.. 1 and 12 and Par. 43 which teach where the AR device communication via a network); and a connection device comprising a connector to establish communicable connection between a plurality of the playing terminals associated with players participating in the game (Fig. 1 and 12 and Par. 43 which teaches facilitating communication of game information between the players via the network and servers), wherein for the game for which the communicable connection is established by the connector, the first display controller of the playing terminal associated with each of the players participating causes the first display to display information of the physical game item acquired by the acquisition unit of the playing terminal associated with another one of the players participating, when progress of the game reaches a predetermined stage (Fig. 7 and Par. 120-127 which teaches that based on the players and teams and the game rules players are included or excluded from “information zones” based on the progress of the evolving game state and where the appropriate information is or is not distributed to a player’s device based on the information zones. See also Fig. 9 and Par. 38, 71, 121, and 138 which teaches the providing selective information of game objects on the basis of a “fog of war” feature based on the game rules).
	Further, Simpkinson et al. teaches that third parties can view games played via the system (Par. 28 and further teaches remote viewing of the system Par. 106). However, Simpkinson et al. does not explicitly teach a watching terminal associated with a spectator comprising: a second display controller to control displaying of information on a second display, and a second information communication unit; establishing communication with the watching terminal associated with the spectator of the game, or where the second display controller of the watching terminal associated with the spectator of the game causes the second display to display the information of the physical game item acquired by the acquisition unit of the playing terminals associated with the players participating, regardless of the progress of the game. 
	Dokei et al. teaches a game system which includes a watching terminal associated with a spectator comprising: a second display controller to control displaying of information on a second display, and a second information communication unit; establishing communication with the watching terminal associated with the spectator of the game (Fig. 4, Fig. 10 and Fig. 18 and Par. 51-52, 62, 68 and 141 which teaches where the devices including the spectator devices and which teach spectator devices connected to a competition server and the other devices via a network in order to observe a game between two competitors).
	It would be desirable to modify the system of Simpkinson et al. to include a watching terminal associated with spectators which communicate with the other devices as taught by Dokei et al. in order to allow spectators to via a game being played between players in real time on their own electronic device.
	 LoL teaches where the second display controller of the watching terminal associated with the spectator of the game causes the second display to display the information of the physical game item acquired by the acquisition unit of the playing terminals associated with the players participating, regardless of the progress of the game (Page 2 which teaches “Spectator Mode” in which a player can watch, but not play a game. And Page 3 “Spectating” which teaches “Spectator Mode is different from a normal player's perspective in a number of ways. For starters, a spectating player has no champion to command or team affiliation. Instead, he is able to jump to the perspective of either team, following the action as they see it. A spectator can even choose to remove the fog of war altogether for a global view of the battlefield. Additionally, the spectator will be able to quickly and easily access information on either team such as in-game stats, item builds, gold totals, and ability cooldowns.” Thus, teaching that a spectating player could remove the obscuring effect of fog of war or access game information for either team regardless of the game state or the information zone to which it was assigned).
	It would be desirable to modify the system of Simpkinson et al. and Dokei et al. to allow spectators to remove fog of war and access information for either team as taught by LoL in order to increase the enjoyment of the spectators by allowing non-participating spectators to enjoy an overall knowledge of the game state of both sides regardless of hidden information that may be denied to particular participating players due to game rules.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Simpkinson et al. to include a watching terminal associated with spectators which communicate with the other devices as taught by Dokei et al. and to allow spectators to remove fog of war and access information for either team as taught by LoL.

	In Reference to Claim 2
	Simpkinson et al. teaches the game comprises a plurality of types of games that are selectable, the playing terminal further comprises a first selection unit for receiving a selection of one of the plurality of types of games that is executed, and the connector establishes, when the first selection unit of at least one of the playing terminals receives the selection of the one of the plurality of types of games that is executed, the communicable connection between the plurality of playing terminals comprising the playing terminal (Fig. 7 and Par. 48-49 which teaches a “fiducial marker” which is used by the server connected over the network in order to identify and select a type of game to be played between the player terminals on the basis of the identified marker).

	In Reference to Claim 3
	Simpkinson et al. as modified by Dokei et al. and Lol teaches a game device which includes multiple participant terminals and spectating terminals as described above. Further Simpkinson et al. also teaches remote viewing (Par. 106) as well as a plurality of types of games as described above. However, Simpkinson et al. does not explicitly teach wherein the establishment of the communicable connection by the connector comprises setting a connection destination for the one of the plurality of types of games that is executed and issuing connection destination information comprising information on the connection destination, the playing terminals and the watching terminal each further comprise an access unit to access, based on the connection destination information issued, a corresponding connection destination, and the communicable connection between the plurality of playing terminals and the watching terminal is established in response to an access, based on the connection destination information comprising information on a same connection destination, to the connection destination.
	Dokei et al. teaches wherein the establishment of the communicable connection by the connector comprises setting a connection destination for the one of the plurality of types of games that is executed and issuing connection destination information comprising information on the connection destination, the playing terminals and the watching terminal each further comprise an access unit to access, based on the connection destination information issued, a corresponding connection destination, and the communicable connection between the plurality of playing terminals and the watching terminal is established in response to an access, based on the connection destination information comprising information on a same connection destination, to the connection destination. (Dokei et al. Fig. 7-8 and Par. 132-133 and 138 which teaches that the server facilitates exchange of “opponent information” and destination information that allows the participant terminals to connect with each other over the network to play the game and provides a destination for a connection to the spectating device in order to obtain game status information in order to view the game as it is being played).
	It would be desirable to modify the system of Simpkinson et al., Dokei et al., and LoL to include the exchange of player and spectator opponent and destination information as taught by Dokei et al. in order to better ensure that user terminals are able to connect to the correct game for play and display on their terminals, including where the game is viewed remotely.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Simpkinson et al., Dokei et al., and LoL to include the exchange of player and spectator opponent and destination information as taught by Dokei et al.

	In Reference to Claim 7
	Simpkinson et al., Dokei et al., and LoL teaches wherein the second display controller causes the second display to display the information of the physical game items of the playing terminals associated with all the players participating (LoL page 3 as described above which teaches, for example, removing fog of war and displaying all information available to both teams), the information being arranged along at least one of a vertical direction and a horizontal direction within a single screen (Simpkinson et al. Par. 48 which teaches, for example, “Chess” where game pieces are arranged along a horizontal and vertical direction on a game board).

	In Reference to Claim 8
	Simpkinson et al. teaches wherein the information of the physical game item acquired by the acquisition unit is image information on a captured image of a game board and a placed object placed on the game board (Par. 47).

	In Reference to Claim 9
	Simpkinson et al., Dokei et al., and LoL teach a program control apparatus, comprising at least one processor and at least one non- volatile computer readable medium comprising computer code, the at least one non-volatile memory and the computer code configured to, with the processor, cause a computer to function as the watching terminal of the game watching system according to claim 1 (As described above in reference to Claim 1 And further Simpkinson et al. Fig. 4 and Par. 88).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simpkinson et al., US 2020/0078680, Dokei et al., US 2011/0263333 and LoL, further in view of Atli et al., US 2020/0338456.

In Reference to Claim 4
	Simpkinson et al., Dokei et al, and LoL teach the playing terminal and the watching terminal are identified in accordance with roles allocated to information communication terminals and establishing a communication connection between the terminals to a connection destination (Dokei et al. Fig. 7-8 “Participant” and “Spectator” and which teaches connecting to a particular game over the network), and games of one of the types of the games that is executed as described above in reference to Claim 2. However, they do not teach where the connector establishes the communicable connection with a role of the playing terminal allocated to a predetermined number of information communication terminals that have made an access earlier in an order of access, among information communication terminals that have made the access based on connection destination information comprising information on the same connection destination, and with a role of the watching terminal allocated to others of the information communication terminals.
	Atli et al. teaches a gaming system where the connector establishes the communicable connection with a role of the playing terminal allocated to a predetermined number of information communication terminals that have made an access earlier in an order of access, among information communication terminals that have made the access based on connection destination information comprising information on the same connection destination, and with a role of the watching terminal allocated to others of the information communication terminals (Par. 42 which teaches that the game setup system for the game device includes a maximum amount of players for a particular game, and if a game has already reached a maximum amount of players who want to join any additional players who want to join are assigned to participate as spectators).
	It would be desirable to modify the system of Simpkinson et al., Dokei et al, and LoL to include a maximum number of players for a game and allocate additional players after the maximum amount of players has been reached to spectators as taught by Atli et al., in order to increase the enjoyment of the players by limiting games to the optimal or preferred amount of players for particular game rules (e.g. two players in Chess) while still allowing later players to at least participate in the game via spectating even if they are too late to be players. For example, if they were interested in the game of a particular opponent and are still interested in viewing their gameplay even if they cannot play directly against them.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include a maximum number of players for a game and allocate additional players after the maximum amount of players has been reached to spectators as taught by Atli et al.

	In Reference to Claim 5
	Simpkinson et al., Dokei et al, LoL, and Atli et al. teach wherein for the player associated with the information communication terminal allocated with the role of the playing terminal, the connector further allocates a role of player of the one type of the games that is executed, in accordance with the order of access based on the connection destination information comprising the information on the same connection destination (Claim 3 as described above which teaches establishing connection destinations and Atli et al., Par. 42 which teaches that user can connect as players until the maximum amount of players is reached as which point subsequent players connect as spectators).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Simpkinson et al., US 2020/0078680, Dokei et al., US 2011/0263333 and LoL, further in view of Marks et al., US 2017/0354875.

In Reference to Claim 6
	Simpkinson et al., Dokei et al., and LoL teach a system as described above in reference to Claim 2 including a watching terminal and the connector adds, to the communicable connection that has already been established for the one type of the games to be watched, the watching terminal as described above in reference to Claim 1. However, they do not explicitly teach where the watching terminal further comprises a second selection unit to receive selection of one of the plurality of types of games to be watched, and where the communication connection for the watching terminal is for the game of the plurality of types of games for which the selection has been received.
	Marks et al. teaches a gaming system which includes spectators where he watching terminal further comprises a second selection unit to receive selection of one of the plurality of types of games to be watched, and where the communication connection for the watching terminal is for the game of the plurality of types of games for which the selection has been received (Par. 72 which teaches a interface by which a spectating player can select a type of game which they would like to spectate and then is connected to a game from that type of game to view).
	It would be desirable to modify the system of Simpkinson et al., Dokei et al., and LoL to include a game type selection for spectators as taught by Marks et al. in order to increase the enjoyment of spectators by assisting them in finding games of a particular genre or type they prefer to view.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Simpkinson et al., Dokei et al., and LoL to include a game type selection for spectators as taught by Marks et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715